  Case 1:20-cr-00058-VSB Document 26 Filed 02/26/21 Page 1 of 1




February 25, 2021

VIA ECF

The Honorable Vernon S. Broderick
United States District Court
Southern District of New York                                              2/26/2021
40 Foley Square                                                 Counsel shall file the original exhibits under
New York, NY 10007
                                                                seal with the Sealed Records Clerk.
Re:     United States v. Dana McCann – 20 Cr 58 (VSB)
        Request to File Under Seal

Dear Judge Broderick:

       I am associated with Cadwalader, Wickersham & Taft LLP, counsel for Defendant
Dana McCann in the above-captioned action. I write on behalf of Mr. McCann to respectfully
request that two documents filed on February 24, 2021 be sealed. Both documents contain
information requiring caution, and were temporary sealed by the Clerk of Court on February
24, 2021.

       Specifically, counsel to Mr. McCann respectfully requests that Exhibits A and B to the
Declaration of Tammy Tran (ECF No. 23) be filed under seal.



                                                            Respectfully Submitted,



                                                            Tammy Tran
                                                            Cadwalader, Wickersham & Taft LLP


cc:     Emily Johnson, Esq.
        Assistant U.S. Attorney



Tammy Tran Tel (212) 504-6107   Fax (212) 504-6666 Tammy.Tran@cwt.com
